Citation Nr: 0123761	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to exposure to herbicide agents.

6. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to herbicide agents.

7.  Entitlement to service connection for COPD, to include as 
secondary to tobacco use and nicotine dependence during 
service.  

8.  Entitlement to service connection for nicotine 
dependence.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1970.  

In August 2000, the Board of Veterans' Appeals (Board) denied 
entitlement to the issues noted on the title page, which were 
on appeal from a denial by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (Court).  An April 2001 Court Order, based 
on a January 2001 Appellee's Motion For Partial Remand And To 
Stay Further Proceedings to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)] [hereinafter VCAA], vacated the 
Board's August 2000 decision and remanded the case to the 
Board for readjudication consistent with the Court's 
decision.  A letter was sent to the veteran in June 2001 
explaining the Court action and noting that he had 90 days 
from the date of the letter to submit any additional argument 
or evidence in support of his appeal.  According to an August 
2001 Report of Contact, the veteran did not have any 
additional argument or evidence to submit in his appeal.

The issues of entitlement to service connection for residuals 
of a right knee injury; for residuals of a left knee injury; 
for residuals of a back injury; for heart disease, to include 
as secondary to herbicide agents; for COPD, to include as 
secondary to exposure to herbicide agents, tobacco use during 
service, or nicotine dependence; and for nicotine dependence 
during service will be addressed in the remand portion of 
this action.


FINDING OF FACT

There is no competent medical evidence of a diagnosis of PTSD 
or any other psychiatric disorder.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the VCAA is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board notes that regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].  VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board finds that VA has met its duty to assist the 
appellant in the development of the claims for entitlement to 
service connection for PTSD and for nicotine dependence under 
VCAA.  By virtue of the January 1999 statement of the case 
that was issued during the pendency of the veteran's appeal, 
the veteran and his representative were provided notice of 
the requirements to establish entitlement to service 
connection for PTSD and for nicotine dependence.  He has not 
identified any medical evidence which could be obtained to 
support these claims.  In sum, the facts relevant to the 
claims for service connection for PTSD and nicotine 
dependence have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA with respect to those claims.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding those claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

The June 1999 changes to the regulation at 38 C.F.R. 
§ 3.304(f) were intended to provide for a relaxed 
adjudicative evidentiary requirement under 38 U.S.C.A. 
§ 1154(b) (West 1991), for establishing service incurrence 
for an event, as required by the Court in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Previously, the regulations required a 
clear diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
medical symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board will, therefore, consider 
the facts of this case under both the version of 38 C.F.R. 
§ 3.304(f) in effect when the veteran filed his claim, and 
under the version in effect after June 1, 1999, and will 
apply the version most favorable to the veteran, if there is 
any difference in the case.  

The veteran essentially maintains that he experienced a 
number of stressful events while serving in an essentially 
rear-echelon capacity in Vietnam.  He contends that he has 
experienced psychiatric problems related to those alleged 
stressors, and that he currently has PTSD as a result.  

The veteran's DD Form 214 indicates that he was involved in 
motor transport; he was not awarded any medal indicative of 
combat.  The veteran's service medical records are completely 
negative for any indication of a psychiatric disorder, to 
include PTSD.  During his basic training, the veteran was 
referred for evaluation on one occasion in March 1967 because 
he appeared to be inattentive during his training at Parris 
Island.  It was observed that he may have been a slow 
learner, but otherwise normal.  The examiner noted that it 
appeared to be more of an adjustment problem than anything 
else.  Post-service clinical treatment records dating from 
July 1973 to October 1998 are completely negative for any 
complaints or treatment relating to psychiatric disorders.  

In March 1999, an affidavit was received from the veteran's 
wife in which she stated that she had drafted and formatted 
all statements, claims, and appeals submitted on the 
veteran's behalf.  She offered that the veteran was unable to 
clearly express his ideas and thoughts, but that he had 
provided the facts and allegations upon which his claims were 
based.  The veteran's wife offered her opinion that all 
problems the veteran currently faced were related to his 
period of active service, particularly his period of service 
in Vietnam.  

The record does not contain a diagnosis of PTSD.  The 
evidence on file supportive of the presence of PTSD is 
essentially limited to statements from the veteran and his 
wife.  However, the veteran and his wife, as lay persons who 
are lacking in medical training and expertise, are not 
competent to render a medical opinion or diagnosis.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, 
service connection is not warranted for the veteran's claimed 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, VCAA is applicable to the veteran's case.  
The Board notes that the veteran complained during service of 
problems with his knees, his back, his chest, and his 
respiratory system, although no disability was diagnosed on 
discharge examination in January 1970.  Additionally, there 
is post-service evidence of bilateral knee disability, back 
disability, heart disability, and respiratory disability.  
However, the veteran has not been afforded a VA examination 
of his knees, back, heart, and respiratory system; and there 
is no medical opinion on file addressing whether his post-
service disabilities of the knees, back, heart, and 
respiratory system are causally related to his military 
service.  With respect to the veteran's claim for entitlement 
to service connection for nicotine dependence, the Board 
notes that although there is no mention of smoking in 
service, there is postservice evidence on file that the 
veteran is a heavy smoker and there are notations in the 
treatment records that the veteran started smoking in 
service.

In light of the above, the claims for service connection for 
bilateral knee disability; for back disability; for heart 
disability, to include as secondary to herbicide agents; for 
COPD, to include as secondary to herbicide agents, tobacco 
use, or nicotine dependence; and for nicotine dependence are 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of any currently present knee or 
back disability.  Any indicated studies 
should be performed, and the claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review, and the examination report must 
reflect that the claims file was 
reviewed.  Based upon the examination 
results and a review of the veteran's 
claims file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any knee and/or back 
disability found is/are etiologically 
related to service.  The rationale for 
all opinions expressed should be fully 
explained.  The examination report must 
be typed.

4.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of any currently present heart 
disability.  Any indicated studies should 
be performed, and the claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review, and the examination report must 
reflect that the claims file was 
reviewed.  Based upon the examination 
results and a review of the veteran's 
claims file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any heart disability 
found is etiologically related to 
service, to include exposure to herbicide 
agents.  The rationale for all opinions 
expressed should be fully explained.  The 
examination report must be typed.

5.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of any currently present 
respiratory disability and to determine 
whether the veteran has nicotine 
dependence that began in service.  Any 
indicated studies should be performed, 
and the claims file, including a copy of 
this remand, must be made available to 
the examiner for review, and the 
examination report must reflect that the 
claims file was reviewed.  Based upon the 
examination results and a review of the 
veteran's claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any 
respiratory disability found is 
etiologically related to service, to 
include exposure to herbicide agents, 
tobacco use in service, or nicotine 
dependence that began in service.  If 
nicotine dependence is found, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the nicotine 
dependence is etiologically related to 
the veteran's period of active duty.  The 
rationale for all opinions expressed 
should be fully explained.  The 
examination report must be typed.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
developments have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.  When the above 
is completed, the RO should readjudicate 
the issues of entitlement to service 
connection for bilateral knee disability; 
for back disability; for heart 
disability, to include as secondary to 
herbicide agents; for COPD, to include as 
secondary to herbicide agents, tobacco 
use, or nicotine dependence; and for 
nicotine dependence.

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, to 
include all pertinent VA laws and 
regulations, and provide the veteran and 
his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals



 



